Citation Nr: 0013089	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  95-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to include injury to Muscle 
Group VII, traumatic arthritis of the left wrist, ulnar and 
median nerve involvement, and status-post carpal tunnel 
release.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active service from September 1945 to March 
1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada.  In August 1997, the veteran 
testified before the undersigned member of the Board sitting 
in Reno, Nevada; a transcript of that hearing is associated 
with the claims file.  

The matter on appeal has been twice remanded by the Board, in 
November 1997 and again in May 1999.  As all actions 
requested in the Board's remands have now been accomplished, 
to the extent possible, the Board will proceed to address the 
veteran's claim herein below.  See Stegall v. West, 
11 Vet. App. 268 (1998).

In a statement dated in April 2000, the veteran's 
representative notes an "issue of service connection for 
Dupuytren's contracture of the left hand referenced which has 
not been brought forward."  In a rating decision dated in 
December 1998, the RO established service connection for 
carpal tunnel syndrome, status post release, as part of the 
veteran's service-connected residuals of a gunshot wound to 
the left hand.  The RO denied service connection for 
Dupuytren's contracture and notified the veteran of that 
decision by letter dated in January 1999.  To the Board's 
knowledge, the veteran has not filed a notice of disagreement 
as to that issue.  Accordingly, it is not within the Board's 
jurisdiction at this time and will be discussed no further 
herein.  See 38 U.S.C.A. §§ 7104, 7105 (West 1991).

The Board also notes that in its May 1999 remand, the matter 
of entitlement to special monthly compensation based on the 
veteran's loss of use of his left hand was referred to the RO 
for consideration.  From a review of the record it does not 
appear that any action was taken.  As that matter has been 
neither procedurally prepared nor certified for appellate 
review, it is accordingly again referred to the RO for 
initial consideration and action as appropriate.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Residuals of a gunshot wound to the left hand consist of 
a limitation of wrist motion, atrophy and stiffness, and 
sensory loss in the hand and fingers, with diagnostic 
evidence of arthritis.

2.  The competent and probative evidence of record reflects 
that the veteran's gunshot wound disability has remained 
stable over the years and fails to show that such causes 
marked interference with employment, or has in the past or 
continues to require frequent periods of hospitalization, or 
has otherwise results in an unusual disability picture 
rendering impractical the use of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for residuals of a gunshot wound to include injury to 
Muscle Group VII; traumatic arthritis of the left wrist; and 
ulnar and median nerve involvement, status-post carpal tunnel 
release; have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.71a, 4.73, 4.124a, Diagnostic Codes 5003, 5215, 5307, 8516 
(1999).

2.  The criteria for an extraschedular evaluation for 
residuals of a gunshot wound to include injury to Muscle 
Group VII; traumatic arthritis of the left wrist; and ulnar 
and median nerve involvement, status-post carpal tunnel 
release; have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321(b)(1) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (1999).

For VA rating purposes a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes.  Handedness for the purpose of a dominant rating 
will be determined by the evidence of record, or by testing 
on VA examination.  Only one hand shall be considered 
dominant.  38 C.F.R. § 4.69 (1999).

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
38 C.F.R. § 4.56.  In that regard, the Board is aware that 
the rating criteria for muscle group injuries were changed, 
effective July 3, 1997, during the pendency of this appeal.  
See 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 
38 C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved).  The 
defined purposes of these changes were to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
these were not intended as substantive changes.  See 62 Fed. 
Reg. No. 106, 30235-30237.  

As revised, 38 C.F.R. § 4.56 now provides, in pertinent part, 
as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal; 

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged; 

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement; 

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(1) Slight disability of muscles.  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of  muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars  indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for 
Treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, worse than 
those shown for moderately severe muscle 
injuries, and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars  
indicating wide damage to muscle groups 
in missile track.  Palpation shows loss 
of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).  

In pertinent part, 38 C.F.R. § 4.55, as amended at 62 Fed. 
Reg. 30235 (June 3, 1997), is as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b) For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (Diagnostic Codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(Diagnostic Codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(Diagnostic Codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (Diagnostic Codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (Diagnostic Codes 5319 through 
5323).

38 C.F.R. § 4.73, Diagnostic Code 5307 pertains to Muscle 
Group VII.  Such includes the muscles arising from the 
internal condyle of the humerus (the flexors of the carpus 
and long flexors of fingers and thumb, and the pronator 
muscles), and controls wrist and finger flexion.  With 
respect to the minor extremity, slight disability is assigned 
a zero percent evaluation.  Moderate impairment warrants 
assignment of a 10 percent evaluation.  Moderately severe 
damage warrants assignment of a 20 percent evaluation, and, 
severe impairment warrants assignment of a 30 percent 
evaluation.  

38 C.F.R. § 4.73, Diagnostic Code 5308 (1999), provides for a 
maximum 20 percent evaluation for impairment of nondominant 
Muscle Group VIII, concerning wrist, fingers and thumb 
extension and thumb abduction.

38 C.F.R. § 4.73, Diagnostic Code 5309 (1999) pertains to 
Muscle Group IX, involving the function of the forearm 
muscles in grasping movements, supplemented by the intrinsic 
muscles in delicate manipulative movements.  

A Note in the Schedule sets out that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc, and that injuries to the hand should be rated 
based on limitation of motion, with a minimum assignment of 
10 percent.  38 C.F.R. § 4.73, Note.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

Under the laws administered by VA, orthopedic disabilities of 
the wrist and hand are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214 through 5227 (1999).  

Normal ranges of wrist motion are dorsiflexion (extension) 
from zero to 70 degrees; palmar flexion from zero to 80 
degrees; ulnar deviation from zero to 45 degrees; and radial 
deviation from zero to 20 degrees.  38 C.F.R. § 4.71, Plate I 
(1999).  38 C.F.R. § 4.71a, Diagnostic Code 5215 pertains to 
limitation of wrist motion, providing for a maximum 
10 percent evaluation for the minor arm where there is 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm.  

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  However, the Court has held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Also, consideration of functional loss due to pain 
is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5227 pertain to 
ankylosis of individual and multiple fingers.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995) [citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91]; see 
also Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a, Note.  Neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124.

Pertinent to the upper extremities, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8615, 8715, 8516, 8616, 8716, pertain 
to neurologic impairment of the median and ulnar nerves.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (1999), where 
there is complete paralysis of the median nerve with the 
nondominant hand inclined to the ulnar side; the index and 
middle fingers more extended than normal; considerable 
atrophy of the muscles of the thenar eminence; the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective; absence of flexion of index finger and feeble 
flexion of middle finger; an inability to make a fist; the 
index and middle fingers remain extended; an inability to 
flex the distal phalanx of thumb; defective opposition and 
abduction of the thumb, at right angles to palm; weakened 
wrist flexion; and pain with trophic disturbances; a 60 
percent evaluation is warranted.  Incomplete, severe 
paralysis warrants assignment of a 40 percent evaluation; 
incomplete, moderate paralysis warrants assignment of a 
20 percent rating, and incomplete mild paralysis warrants 
assignment of a 10 percent evaluation.  Diagnostic Code 8615 
pertains to neuritis and Diagnostic Code 8715 to neuralgia.

The ulnar nerve is evaluated under Diagnostic Code 8516.  
Where there is complete paralysis of the nondominant hand 
with the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers; marked atrophy in 
dorsal interspace and thenar and hypothenar eminences; loss 
of extension of the ring and little fingers; an inability to 
spread the fingers (or reverse); an inability to adduct the 
thumb; and weakened wrist flexion, assignment of a 50 percent 
evaluation is warranted.  Incomplete, severe paralysis 
warrants assignment of a 30 percent evaluation; incomplete, 
moderate paralysis warrants assignment of a 20 percent 
rating, and incomplete mild paralysis warrants assignment of 
a 10 percent evaluation.  Diagnostic Code 8616 pertains to 
neuritis and Diagnostic Code 8716 to neuralgia 38 C.F.R. 
§ 4.124a.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Factual Background

Service medical records reflect that in November 1946 the 
veteran accidentally discharged a weapon while on guard duty 
and sustained a gunshot wound to his left hand.  The wound 
was cleansed and dressed  Such was described as a through-
and-through wound, with a small entry wound on the left 
thenar eminence, and a small exit wound on the dorsum of the 
hand, base of the third metacarpal.  X-rays showed a compound 
fracture of the left capitate; the hand was splinted and 
bandaged.  Wrist and hand motion improved throughout November 
and diagnostic testing showed the fracture, and entrance and 
exit wounds to have healed.  Subsequent service medical 
records indicate that the veteran complained of left hand 
pain, weakness, and limited left wrist extension, without 
note of any significant forearm, wrist or hand muscle 
atrophy.  Records also note that the veteran did not 
experience any paresthesias or hypesthesias.  X-rays revealed 
a defect of the capitate bone.  A record dated in June 1948 
notes the development of an excess bone spur on the posterior 
of the os capitatum, with limited and painful extension of 
the left wrist.  Spur excision was performed leaving a smooth 
posterior surface with freer extension of the wrist possible.  
The veteran was noted to have had good healing thereafter.

In a rating decision dated in July 1949, the RO established 
service connection for residuals of a gunshot wound to the 
left hand, with wrist fracture, and assigned a 10 percent 
evaluation under Diagnostic Code 5309, pertinent to Muscle 
Group IX, effective March 29, 1949.

VA evaluation of the left wrist in September 1950 revealed a 
healed left wrist scar; limitation of dorsiflexion, flexion, 
inversion and eversion, and pain with palpation.  There was a 
palpable exostosis over the dorsum of the wrist at the carpal 
metacarpal joint and x-rays showed definite arthritic changes 
in the articulation between the lunate and navicular bones.  
The diagnosis was traumatic arthritis secondary to an old 
gunshot wound and operative procedure.  

In a rating decision dated in October 1950 the RO increased 
the assigned evaluation to 30 percent under Diagnostic Code 
5010, for disability characterized as traumatic arthritis of 
the left wrist.

X-rays of the left hand and wrist taken in connection with VA 
examination in September 1955 were negative.

Private examination in April 1959 revealed a definite 
limitation of wrist motion and progressive functional 
impairment due to pain.  X-rays of the left hand and wrist 
taken in connection with VA examination in September 1959 
were negative.

VA outpatient records dated from 1979 to 1981 reflect that 
the veteran is a diabetic.  In February 1981 he presented 
with complains of pain in both elbows, knees, and joints of 
the fingers since December 1980, and reported that he was 
unable to hold objects in his hands.  X-rays were stated to 
be normal and examination revealed normal ranges of motion.  

A VA x-ray report, dated in September 1993, notes mild 
degenerative arthritis, without evidence of fracture or 
dislocation.  Clinical entries note the veteran's complaints 
of increased left hand pain, for which he was taking 
Ibuprofen without relief.  Examination revealed no acute 
swelling or remarkable tenderness of the left hand.  There 
was note of apparent contractures of the palmar fascia 
consistent with a Dupuytren's type of contracture, stated to 
perhaps cause the veteran's pain.  A clinical record dated in 
October 1993 includes note of interference with the veteran's 
work as a photographer.  He specifically indicated that his 
fingers locked up on use.  Fibrotic nodules were noted on the 
palm of the left hand.  

In October 1993, the veteran requested an increased 
evaluation, stating that he had lost approximately 75 percent 
of the usefulness of his left hand.  He complained of being 
unable to open his hand from a fist and not having enough 
strength to perform functions such as opening a bottle.  He 
also complained of recurring stabbing pains in his hand and a 
growth in the middle of his palm.  He stated that he was a 
photographer and needed both hands to do his work.

A VA record dated in November 1993 notes that the veteran 
complained of left hand weakness.

In October 1994, VA conducted nerve conduction studies of the 
veteran's left upper extremity based on his history of 
diabetes and a past gunshot wound to the left hand, as well 
as complaints of tingling in his fingers.  The assessment was 
carpal tunnel syndrome (left median nerve neuropathy); left 
median/ulnar sensory neuropathy probably secondary to 
diabetes; and, suspect left ulnar neuropathy at the elbow 
segment.  

A private medical record, dated in November 1994, notes the 
veteran's presentation with complaints of numbness and 
tingling in the left hand and a contracture of the lateral 
two digits.  The examiner noted that the veteran had had a 
gunshot wound to the left hand in service.  The impressions 
were carpal tunnel syndrome and Dupuytren's contracture.  

Private records dated in January 1995 include note of 
complaints of numbness in the left hand, with diagnostic 
testing positive for carpal tunnel syndrome.  Bilateral 
Dupuytren's contracture was also noted and stated not to be 
involved in the numbness problem. 

In a letter dated in April 1995, D.G., M.D. noted numbness in 
the dorsum and volar aspect of the veteran's left hand, 
stated to be relatively complete and to involve the radial, 
median and ulnar nerves.  The veteran was able to make a 
fairly good fist.  He had 30 degrees flexion, 64 degrees 
extension, 40 degrees ulnar deviation and 10 degrees radial 
deviation.  The veteran was only able to extend his long and 
ring fingers to neutral.  The impression was status post 
through-and-through gunshot wound of the left hand and wrist 
with attendant numbness and a decreased range of motion.  Dr. 
D.G. stated he was "sure this has been stable for many 
years" and noted that the veteran's Dupuytren's contractures 
were totally unrelated to his gunshot wound.  

VA neurologic examination in April 1995 revealed medial and 
ulnar nerve neuropathy of the left hand.  Orthopedic 
examination conducted at that time revealed left wrist palmar 
flexion to 50 degrees and dorsiflexion to 20 degrees.  The 
diagnoses were traumatic arthritis of the left wrist and hand 
status post gunshot wound and Dupuytren's contracture of the 
tendons of the left hand.  

In June 1995, the veteran underwent carpal tunnel surgery.  
Post-operative records note the veteran's continued 
complaints of left hand pain.  

In April 1997 the veteran presented for VA orthopedic 
examination.  Examination revealed a transverse scar over the 
distal palmar crease and early Dupuytren's contracture 
bilaterally both stated to decrease the veteran's extension 
short of full on the metaphalangeal joints.  The examiner 
noted some numbness in the distal palm and in all four 
fingers, as well as noting thenar atrophy.  The veteran 
demonstrated ulnar deviation to 16 degrees and radial 
deviation to 18 degrees.  He had essentially no flexion and 
extension to 26 degrees.  The examiner noted pronation and 
supination to 80 degrees in both directions and indicated 
that when the veteran made a fist his fingernails missed the 
palm by a half inch.  X-rays were unchanged.  The examiner, 
D.G., again noted that Dupuytren's contracture were unrelated 
to the gunshot wound and indicated that the veteran had a 
decreased range of motion and some scarring of the flexor and 
extensor tendons.  

In August 1997, the veteran testified before the undersigned 
member of the Board sitting in Reno, Nevada.  The veteran was 
wearing a brace on his wrist at the time of examination.  
During the hearing the veteran testified about his left hand 
symptoms, stating that he was unable to close his hand and 
that he had problems grasping items, sometimes dropping 
things.  Transcript at 6.  The veteran identified himself as 
right-handed.  The veteran also reported pain and numbness in 
his hand and fingers.  Transcript at 7-9.  The veteran stated 
that he had to use his right hand to cock his camera back for 
his employment and that he had "no problems..."  Transcript 
at 10.  The veteran indicated that he required help when 
using a tripod or to set up certain photography equipment.  
He reported being self-employed as a photographer for 27 
years.  He also reported that he was lucky to work several 
times a week now, on account of having had a heart attack.  
Transcript at 13-14.

In November 1998 the veteran presented for a VA examination 
with complaints of weakness, numbness and stiffness of the 
hand and wrist.  X-rays showed no evidence of fracture or 
dislocation involving the radius or the ulna.  Degenerative 
changes were seen in the region of the wrist joint and elbow.  
The examiner, D.G., noted obvious atrophy of the intrinsic 
muscles of the web spaces.  There was no clawing.  There was 
note of a distinct ulnar nerve numbness, representing a 
change from examination in 1995.  Dr. D.G. noted being unable 
to do a Phalen's test because the veteran could not flex his 
wrist enough.  There was stated to be no radial nerve 
numbness, previously noted in 1995.  The veteran had wrist 
motion as follows:  radial deviation to 20 degrees; ulnar 
deviation to 16 degrees; flexion to 30 degrees; and, 
extension to 62 degrees.  Dr. D.G. summarized that the 
veteran's left hand gunshot wound caused minimal bony changes 
in the hand, significant stiffness of the wrist, and median 
nerve numbness without motor loss.  Neurologic testing 
revealed left ulnar mononeuropathy attributed to the 
veteran's gunshot wound.  

In compliance with Board remand request, the veteran was 
contacted by letter in June 1999 and again in September 1999 
and requested to identify any medical treatment received for 
his left upper extremity since approximately July 1998; no 
response has been received.


In November 1999, the veteran presented for a VA examination, 
again performed by Dr. D.G.  Dr. D.G. indicated that the 
veteran had been quite stable since prior evaluation.  
Examination revealed some atrophy at the web spaces and 
thenar eminence, without claw deformity.  The veteran was 
able to spread his fingers and to abduct and rotate his thumb 
in a normal fashion.  He was able to make a fist.  Dr. D.G. 
noted that the veteran's fingers barely missed touching his 
wrist or his palm and that such was better than shown on 
prior examination.  The veteran had 34 degrees of 
dorsiflexion, 42 degrees of palmar flexion, 12 degrees of 
ulnar deviation, 15 degrees of radial deviation, 90 degrees 
of pronation and 65 degrees of supination.  The veteran was 
numb from the wrist down.  Dr. D.G. concluded that the 
veteran had post-traumatic arthritis of the wrist, decreased 
wrist motion, partial ulnar palsy and nonphysiologic numbness 
from the wrist down.

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran is currently assigned a 30 percent evaluation for 
disability characterized as residuals of a gunshot wound to 
include injury to Muscle Group VII, traumatic arthritis of 
the left wrist, and ulnar and median nerve involvement, 
status-post carpal tunnel release.  In this case the 
competent evidence is consistent in showing the veteran to be 
right-hand dominant.  He has testified to being right handed 
and medical records note that he is right-hand dominant.  
Thus, his left upper extremity is considered to be his minor 
upper extremity.

The Board first notes that the veteran's initial grant of 
service connection was based on recognition of a through-and-
through gunshot wound to his left hand, his minor hand.  The 
initial rating decision noted impairment of Muscle Group IX, 
involving the intrinsic muscles of the hand.  A Note in the 
Schedule sets out that "The hand is so compact a structure 
that isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
Rate on limitation of motion, minimum 10 percent."  
Accordingly, the RO assigned a 10 percent evaluation.

The Schedule does not provide specific criteria or ratings 
based on limitation of motion of the entire hand.  However, 
normal wrist motion is defined in 38 C.F.R. § 4.71, Plate I, 
as set out above.  Under Diagnostic Code 5215, pertaining to 
limited wrist motion, the maximum available percentage rating 
is 10 percent, less than the evaluation the veteran is 
currently assigned.  The Board also notes that the currently 
assigned rating is in excess of the maximum available based 
on arthritis affecting the left wrist/hand.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  There is no competent 
evidence of record showing that the veteran has wrist or 
finger ankylosis to warrant application of Diagnostic Codes 
5214, 5216-5227.  Insofar as muscle damage to the hand and 
arthritis are both evaluated based on limitation of motion, 
separate evaluations are not warranted in this case.  See 
38 C.F.R. § 4.14.  Also, as the veteran is in receipt of the 
maximum based on motion limitation, the factors of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 are not for application.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

The Board also notes that the 30 percent assigned evaluation 
is the maximum available under the Schedule for impairment of 
Muscle Group VII under Diagnostic Code 5307 pertaining to the 
function of wrist flexion, and, is in excess of the maximum 
evaluation available for impairment of Muscle Group VIII, 
under Diagnostic Code 5308, pertaining to wrist, finger and 
thumb extension.  Accordingly, application of such diagnostic 
codes would not result in a higher evaluation in this case.  

Finally, the Board must address the neurologic impairment 
affecting the veteran's left hand/upper extremity and 
recognized as residual to his in-service gunshot wound.  In 
this case, the veteran's gunshot wound residuals generally 
consist of stiffness, pain, and numbness of the hand and 
fingers, affecting grip function, and, a limitation of wrist 
and finger motions.  The competent medical evidence includes 
note of ulnar nerve impairment due to entrapment at the 
elbow, and the RO has included contemplation of impairment of 
the internal condyle.  Under Diagnostic Code 8516, severe, 
incomplete, ulnar paralysis warrants assignment of a 
30 percent evaluation under the Schedule.  There is no 
competent evidence in this case of complete ulnar paralysis 
to warrant assignment of an increased evaluation on that 
basis.  In fact, the competent medical evidence notes only 
partial ulnar palsy and specifically notes the absence of any 
claw deformity, or an inability to spread or open the fingers 
or adduct the thumb.  Although some atrophy was noted, such 
was not described by medical professionals as marked.  As 
such, the veteran's manifested symptomatology would at most 
approximate a 30 percent and not a 50 percent evaluation 
under Diagnostic Code 8516.  Nor is there evidence of 
complete, or severe, incomplete paralysis of the median nerve 
to warrant assignment of a 40 or 60 percent evaluation under 
Diagnostic Code 8515.  The competent medical evidence does 
not show the veteran's hand to be inclined to the ulnar side, 
and does not show the absence of finger flexion, or defective 
opposition and abduction of the thumb.  In fact, the most 
recent report of VA examination notes that the veteran 
experiences nonphysiologic numbness from the wrist down, and 
prior examination reports indicate that median nerve 
involvement is sensory only, absent resulting motor loss.  
Thus, the veteran would meet the criteria for no more than a 
30 percent evaluation under 38 C.F.R. § 4.124a.  

Moreover, the law clearly provides that a muscle injury will 
not be combined with a peripheral nerve paralysis rating of 
the same body part unless the injuries affect entirely 
different functions, 38 C.F.R. § 4.55(a), and generally 
provides that evaluation of the same disability, or the same 
manifestation of a disability under different diagnostic 
codes is to be avoided.  38 C.F.R. § 4.14.  Here, the 
function affected is the same:  difficulty in flexing the 
wrist and fingers by reason of a gunshot wound to some extent 
affecting bone, muscle and nerve.  Accordingly, separate 
neurologic, muscle and orthopedic ratings are not in order.  
See 38 C.F.R. §§ 4.14, 4.55(a), 4.56; see Esteban, supra.  
Rather, the veteran is entitled to receipt of one rating, 
which takes into account the impairment in left wrist, hand 
and finger usage.  

Here the Board notes that assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  See also Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  The RO has evaluated the veteran's disability as 30 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5307.  Although consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (1999), whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the Board finds no basis upon which to assign a 
higher disability evaluation under the Schedule and concurs 
with the RO's choice of diagnostic code.  The assigned 
disability rating is based on contemplation of wrist and hand 
impairment that affects the veteran's motion and usage.  Such 
impairment is fully contemplated under Diagnostic Code 5307, 
which includes consideration of impaired flexion of the wrist 
and the fingers, due to injury of the internal condyle of the 
humerus.

The Board also notes that there are diagnostic criteria 
pertinent to scarring.  A 10 percent evaluation is warranted 
for superficial, poorly nourished scars with repeated 
ulceration.  38 C.F.R. § 4.118, Code 7803.  A 10 percent 
evaluation is warranted for superficial scars which are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Code 7804.  Scars may be evaluated on the basis of 
any related limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118, Code 7805.  Nevertheless, 
there are no complaints or medical findings pertinent to the 
scars from the past gunshot wounds, and a separate rating for 
such is not in order.   

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  38 C.F.R. § 3.321(a) (1999).  In the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1)(1999).   

The evidence in this case fails to show that the veteran's 
left hand disability, in and of itself, now causes or has in 
the past caused marked interference with his employment.  Dr. 
D.G. has specifically noted that the veteran's disability has 
remained stable for many years.  Furthermore, despite his 
complaints of hand and wrist pain and functional loss, the 
veteran was able to work as a photographer for many years 
subsequent to service discharge.  Notably, the veteran has a 
bilateral problem affecting his ability to use his hands:  
Dupuytren's contracture.  He is not service-connected for 
such.  Also, he has recently testified that he is 
additionally limited in his function due to having had a 
heart attack, but has nevertheless continued to work as a 
photographer.  Nor does the record reflect that the veteran 
has in the past or now requires frequent periods of 
hospitalization for his left hand gunshot wound.  The veteran 
did undergo carpal tunnel surgery; otherwise the record is 
without note of hospitalizations or procedures on his left 
hand.  Nor is there other evidence of unusual disability 
rendering impractical the use of the regular schedular 
standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Thus, the fact that the 
veteran's left hand gunshot wound has caused him occupational 
or other impairment is clearly contemplated in the Schedule 
and provided for in the assigned 30 percent schedular 
evaluation.  assigned to the veteran's gunshot wound 
residuals.  What the veteran has not shown in this case is 
that his disability, in and of itself, results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An evaluation in excess of 30 percent for residuals of a 
gunshot wound to include injury to Muscle Group VII, 
traumatic arthritis of the left wrist, ulnar and median nerve 
involvement, and status-post carpal tunnel release is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

 

